PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Bogner et al.
Application No. 16/818,073
Filed: 13 Mar 2020
For: RADIAL COMPRESSOR HAVING AN IRIS MECHANISM FOR A SUPERCHARGING DEVICE OF AN INTERNAL COMBUSTION ENGINE, SUPERCHARGING DEVICE AND BLADE FOR THE IRIS MECHANISM

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed June 28, 2022, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of German Patent Application No. 10 2017 216 327.5 on April 22, 2022 and the $220.00 petition fee on May 31, 2022.  The renewed petition has now provided a showing of good and sufficient cause for the delay.  As such, all of above listed requirements have now been fulfilled.

It is noted that the Notice of Allowability, mailed May 2, 2022, does not acknowledge receipt of the certified copy of the priority document.  Since the issue fee was received on July 13, 2022, if the priority information associated with this petition is not listed on the patent, petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323 (along with the required $160 fee and a copy of this decision).

This application is being referred to the Office of Data Management for processing into a patent.






Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  




/LIANA S WALSH/Lead Paralegal Specialist, OPET